Citation Nr: 0838560	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-19 856	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for major 
depressive disorder, currently rated as 70 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisolm


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 2001 to May 2005.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December, 2006 and a May 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which granted the veteran 
an increased rating of 70 percent for his service-connected 
major depressive disorder, and denied him entitlement to 
service connection for a TDIU.

The Board notes that in September 2008, after the case was 
certified on appeal to the Board, the veteran submitted 
additional medical evidence without a waiver.  The evidence 
received is cumulative and redundant of evidence previously 
considered by the originating agency.  Therefore, a remand 
for consideration of this evidence by the originating agency 
is not required.


FINDINGS OF FACT

1.  The veteran's major depressive disorder is productive of 
occupational and social impairment which more nearly 
approximates deficiencies in most areas such as family 
relations, work, judgment, but is less than total 
occupational and social impairment.  There are no findings of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives.

2.  The veteran's service-connected disabilities do not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
major depressive disorder have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9434 (2008).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Major Depressive Disorder

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In Sellers v. Principi, 372 F. 3d 1318 (Fed. Cir. 2004), the 
Court held that the sole basis for a 100 percent rating is 
that the psychiatric disability results in "total 
occupational and social impairment".  Id.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Analysis

The veteran is seeking an increased rating for his service-
connected major depressive disorder which is currently 
evaluated as 70 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2008).  

The veteran contends that the symptomatology associated with 
his major depressive disorder is more severe than is 
contemplated by the currently assigned rating because his 
depression is worse since he is no longer able to see his 
children every day and consequently, he misses out on many 
things happening in their lives.  He also claims that he is 
less sociable and finds it difficult to work due to his 
depression because he is afraid of what others think of him 
since his most recent suicide attempt, and because he is 
unable to communicate with co-workers, managers and 
supervisors.  The veteran also contends that he should 
receive a higher rating for his depressive disorder because 
he is taking several medications for his condition.  See 
January 2007 notice of disagreement, May 2007 statements, 
June 2007 VA Form 9 and November 2007 statement.  

In a September 2005 rating decision, the RO granted the 
veteran service connection for major depressive disorder.  An 
evaluation of 50 percent was assigned, effective May 8, 2005.  

The evaluation was based on evidence from the veteran's 
service medical records which showed treatment for depression 
with some associated symptoms such as difficulty sleeping and 
no interest in doing things.  In addition, medical records 
from the New Hanover Regional Medical Center showed that in 
February 2005, the veteran was hospitalized for a self-
inflicted stab wound to the neck and was diagnosed with 
depression.  A June 2005 VA examination report showed that 
the veteran's social functioning was notably impaired.  On 
mental status examination, he was cooperative and pleasant 
with good eye contact.  He displayed a feeling of flatness 
and sadness in his voice, but his thought processes were 
intact and he denied any suicidal ideation or homicidal 
thoughts.  Furthermore, his speech was normal and his 
judgment and insight were good.  He was diagnosed at that 
time with major depressive disorder, single episode, severe 
with psychotic features.  He was assigned a GAF score of 47, 
indicative of serious symptoms.  Furthermore, outpatient 
treatment records from the VA Medical Center in Providence, 
Rhode Island (Providence VAMC) dated from September 2005 to 
September 2006 showed that in September 2005, the veteran was 
participating in a substance abuse treatment program for 
individual therapy, that he had been attending sobriety 
support groups, and that he remained on medication to help 
control his symptoms.  He was diagnosed during that treatment 
with alcohol dependence, depressive disorder, not otherwise 
specified, and rule out cannabis abuse and assigned a GAF 
score of 49.  They also show that on examination later in 
September 2005, the veteran was diagnosed with major 
depressive disorder, recurrent, severe with psychotic 
features; alcohol dependence, episodic; and rule out post-
traumatic stress disorder.  He was assigned a GAF score of 50 
at that time.

Treatment records from the UMASS Medical Center show that in 
August 2006, the veteran was admitted for self-inflicted 
laceration to his wrist.  The veteran reported that his 
suicide attempt was not premeditated, but impulsive due to 
his intoxication while arguing with his wife.  He denied any 
suicidal thoughts at the time of his admission.

In September 2006, the veteran filed a claim for an increased 
rating, contending that he was suffering from "double 
depression" than he was before and also taking medication 
for bipolar syndrome.

In response to his claim, the veteran was afforded a VA 
examination in October 2006.  The examiner noted that the 
veteran was neatly groomed and maintained good eye contact 
and was very pleasant throughout the examination.  

With regard to social functioning, the veteran reported that 
after separating from his wife after his suicide attempt in 
August 2006, he was living with his parents, and that besides 
an occasional trip to the bank or the supermarket, he was 
spending his days watching television and movies.  He also 
reported that his only social contact was with his mother, 
father, two sisters (one being his twin with whom he is very 
close) and his three children.  The veteran also reported 
that his social isolation was due in part to the fact that he 
did not want to be around other people because he was 
embarrassed by his scars.  As noted above, the veteran was 
also attending a sobriety support group at the VA Medical 
Center in Providence, Rhode Island approximately three times 
per week.  

With regard to activities of daily living, the veteran 
reported that he was limited in what he could do due to an 
injury to his hand, sustained during his August 2006 suicide 
attempt.  However, he reported that he was able to shop for 
groceries approximately once a week and was able to drive and 
manage his own finances.  

On mental status examination, the veteran's hygiene was good.  
His facial expressions and gait were within normal limits.  
His eye contact and rapport were both good.  He was alert and 
oriented in all spheres during the evaluation.  His speech 
was clear and no errors in articulation were noted.  However, 
during the examination, the veteran described his mood as 
down and sad and his affect was quite depressed.  The veteran 
denied the presence of delusions and visual hallucinations.  
He reported a history of auditory hallucinations, but 
indicated that he had not had them for some time.  There was 
no evidence of a formal thought disorder and his judgment 
seemed good.  His insight also appeared to be good.  He 
denied suicidal and homicidal ideation, but reported that he 
sometimes wanted to beat people up, but not kill them.  The 
examiner also noted that the veteran's attention and 
concentration were fair, and that there was no evidence of 
any serious cognitive impairment.

With regard to his psychiatric symptoms, the veteran reported 
feelings of continuous sadness and depression for two weeks.  
He also endorsed anhedonia, increased appetite, insomnia, 
loss of energy, feelings of guilt, poor self-esteem, and 
difficulty making decisions.  He reported difficulty with 
worrying about several things, having disturbing images in 
his mind, having repeated obsessive thoughts, and substance 
abuse-related issues.
The veteran was diagnosed with major depressive disorder, 
severe, with psychotic features; alcohol dependence, 
episodic.  He was assigned a GAF score of 42.  The examiner 
also noted that the veteran's symptoms of depression appeared 
to have worsened.

Based on the aforementioned medical evidence, in a December 
2006 rating decision, the RO granted the veteran an increased 
rating of 70 percent for his service-connected major 
depressive disorder, effective September 1, 2006.  

Outpatient treatment records from the Providence VAMC dated 
from January 2007 to July 2007 show that the veteran was 
still participating in the substance abuse treatment program 
and that there was some improvement in his depression and 
anxiety symptoms when he maintained sobriety and was 
medication compliant.  Specifically, the records show that he 
was given a GAF score of 50 in January 2007.  They also show 
that in June 2007, the veteran appeared to be doing well with 
no signs of depression; anxiety was minimal; and he denied 
any suicidal or homicidal ideation, intent or plan.  
Furthermore, the records show that during an individual 
counseling session in July 2007, the veteran reported that he 
was planning an eight day vacation to Puerto Rico for himself 
and his wife.  His mood at that time was noted to be 
depressed with increased anxiety.  He denied visual 
hallucinations, but reported hearing some whispering late at 
night.  Energy was rated as fair, appetite was fair, and he 
reported going to the gym 3-4 times per week and swimming and 
walking.  Concentration was also noted to be okay and the 
veteran denied any crying episodes, reported a "little" 
irritability, and denied any suicidal or homicidal ideation.  
The records also indicate that the veteran reported that he 
was sleeping well, feeling energetic, concentration was good 
and that he was working out at the gym and losing weight.

The veteran was afforded a VA examination in September 2007.  
The veteran was casually dressed and had good hygiene.  
Posture and gait were within normal limits, and gross and 
fine motor skills were also within normal limits.  
Psychomotor activity was generally slowed, but the examiner 
noted that the veteran nervously bounced his legs up and down 
during the examination.  Rate, volume and articulation of 
speech were notable for being very soft and almost inaudible.  
Affect was constricted and slightly irritable, but it was not 
labile and was mood congruent and content appropriate to the 
discussion at hand.  Mood was anxious, depressed and 
irritable.  The veteran was able to maintain eye contact 
sporadically during the examination and adequate rapport was 
established with the veteran.  He was cooperative and 
answered all questions, but gave conflicting answers to many 
of the questions.  The veteran described his mood as 
"mellow" and endorsed feelings of depression and having 
lost interest and pleasure in almost all of his usual 
activities.  The veteran also reported working out to lose 
weight and denied any problems with sleeping due to his 
medication.  He endorsed psychomotor retardation, loss of 
energy and fatigue and excessive feelings of blame.  He 
denied impaired concentration, thoughts about death, thoughts 
that life is not worth living, thought of hurting himself, 
and thoughts of hurting others.  The veteran also endorsed 
having episodes of irritability and being easily aggravated 
and irritated.  He also reported a history of substance 
abuse.  In addition, he reported hearing voices or 
conversations when no one was around, as well as hearing 
things that other people did not hear.  He also reported 
feeling that people were doing things to antagonize him or 
hurt him, causing him to be on guard constantly against 
others.

On mental status examination, the veteran was oriented times 
three; his abstract reasoning was concrete; his level of 
consciousness was alert; memory for recent and remote events 
was very good; thought form was mostly coherent.  However, 
the examiner noted that he became tangential at times.  His 
thought content was appropriate to the anterior context and 
he did not evidence any obsessions or delusions.  He did 
endorse having auditory hallucinations and paranoid ideation.  
He did not report obsessions, compulsions, hypomanic or manic 
symptoms, social fears, specific fears or agoraphobic 
avoidance.  The examiner also noted that the veteran 
evidences a history of impaired impulse control in terms of 
physical fights, a history of incarceration and substance 
abuse.  His insight and judgment were fair.

With regard to activities of daily living, the veteran 
reported that he does not have to push himself to complete 
basic grooming activities such as showering and brushing his 
teeth.  He also reported being independently able to use the 
telephone, get to places beyond walking distances, grocery 
shop, do housework or handyman work, do laundry, take 
medications and manage his money.  He did report having 
difficulty cooking, but this is due to his left hand 
disability and the examiner noted, that the veteran reported 
being right handed.

The veteran reported being socially isolated, preferring 
watching television and movies to sports and going out with 
friends.  The veteran also reported that he believes everyone 
looks at him with fear and try to avoid upsetting or 
aggravating him.  He also reported that he does not like 
people and would rather be alone.
However, he also reported working out at the gym 4 times per 
week in an effort to lose weight and working at his parents' 
liquor store occasionally. He also reported taking a recent 
one-week vacation to Puerto Rico with his wife.  

The examiner diagnosed the veteran with major depressive 
disorder, recurrent, severe, with psychotic features; and 
alcohol dependence, in partial remission.  He was assigned a 
GAF score of 55 at that time, indicative of moderate 
symptoms.

Outpatient treatment records from the Providence VAMC dated 
from October 2007 to May 2008 show that the veteran was 
sleeping well on his current medication regimen and that he 
was only minimally depressed.

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's major depressive 
disorder more nearly approximates social impairment 
characterized by deficiencies in most areas contemplated by 
the assigned evaluation of 70 percent, than the total 
occupational and social impairment required for a 100 percent 
rating.  

The veteran experiences symptoms such as auditory 
hallucinations and inappropriate behavior in the form of 
irritability and agitation.  In addition, the Board 
acknowledges that the veteran has attempted suicide twice in 
the past and therefore, he was in danger of hurting himself.  
However, there is no evidence of the veteran experiencing 
gross impairment in thought processes or communication, 
persistent delusions, disorientation to time or place, or 
memory loss.  Furthermore, throughout the appeal period, he 
has been shown to have good hygiene and has been able to 
perform the activities of daily living, with only slight 
difficulty with cooking due to his left hand injury.  The 
Board also notes that although the veteran claims that he is 
socially isolated and does not like to be around people, 
which makes it difficult for him to find sustainable 
employment; he has reported working intermittently throughout 
the appeal period and he has always maintained a good 
relationship with his children and his parents, with whom he 
lives.  He also has a relationship with his estranged wife, 
who he has vacationed with within in the past year.  The 
veteran also has reported going to the gym 3-4 times per week 
to work out, which is a somewhat social activity, requiring 
him to be around others.  Furthermore, the Board notes that 
the veteran has not made another suicide attempt since August 
2006 and he has consistently denied suicidal ideation on 
examination.  Moreover, his most recent VA outpatient 
treatment records show that his depression is managed well 
with his current medication regimen and that his depression 
is minimal.  The Board also notes that besides the one score 
of 42 in October 2006 before the veteran was granted an 
increased rating for his depressive disorder, throughout the 
appeal period, the veteran's GAF scores have been between 47 
and 55, indicative of serious to moderate symptoms, the most 
recent being the score of 55.  Other than the veteran's self 
reports, there is no indication in the record of total 
occupational and social impairment.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  Accordingly, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 70 
percent for the veteran's major depressive disorder.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the veteran's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for this disability and the manifestations of this disability 
are not in excess of those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown¸ 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 
(1996).

TDIU

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a) (2008).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).



Analysis

The veteran is service-connected for major depressive 
disorder, rated at 70 percent; degenerative disc disease of 
the lumbosacral spine, rated at 10 percent; status post 
thrombophlebitis of the right anticubital fossa with residual 
scar, rated as noncompensable; xerosis and mild eczema of 
both hands, forearms and keratosis of the upper arms and 
shoulders, rated as noncompensable; and status post surgical 
repair left wrist laceration associated with major depressive 
disorder, rated as noncompensable.  The combined disability 
evaluation for all of his service-connected disorders is 70 
percent.  Therefore, he meets the minimum schedular criteria 
for consideration of a total rating based on individual 
unemployability due to service-connected disabilities.

The veteran contends that he is unable to find employment 
because his depressive disorder makes it difficult to 
communicate with co-workers, managers and supervisors.  See 
February, May and November 2007 statements.  

Evidence in the record shows that the veteran has reported 
that following his discharge from service in 2005, he was 
employed for one year at the Brinks Armored Trucks as a vault 
cashier, a driver/messenger, and as a handler of orders for 
precious metals.  He reportedly left that position because he 
was relocating and the commute would have been too difficult.  
He also reported being employed at the UMASS Medical Center 
from April 2006 through July 2006 as a cook, and that he left 
his job there because he had secured the job through a 
temporary agency and it was not the hospital's policy to hire 
people through a temporary agency.  The veteran also reported 
that he was doing well in his job at the UMASS Medical Center 
and that he was expecting to get another job from his 
supervisor, but he has not worked since his August 2006 
suicide attempt.  See October 2006 VA examination report and 
September 2007 VA examination report.  The VA outpatient 
treatment records also show that the veteran has reported 
working in his parents' liquor store twice a week for an hour 
at most.

The October 2006 VA examiner, who examined the veteran 
subsequent to his August 2006 suicide attempt, noted that the 
veteran had not worked since July 2006, secondary to his 
suicide attempt and associated problems.  He also indicated 
that the veteran's symptoms from his depressive disorder have 
a severe impact on his social functioning and would have a 
moderate impact on his ability to obtain and maintain gainful 
employment, and that his left hand disability would severely 
impact his ability to engage in his usual occupation as a 
cook.  However, the Board notes that the VA examiner did not 
indicate that the veteran's service-connected disabilities 
had in the past or would in the future, preclude him from 
securing of following any form of gainful employment except 
that of a cook.  The record is also void of any evidence to 
support such a conclusion.

The September 2007 VA examiner also gave an opinion regarding 
whether the veteran's service-connected disabilities would 
preclude him for securing substantially gainful employment.  
Specifically, the examiner noted that although the veteran 
has had a very sporadic work history, it is questionable 
whether he is unable to work at the present time given that 
he regularly engages in pleasant activities (attending the 
gym 4 times per week, watching movies and television, playing 
video games, and vacationing) and also reported the he is 
able to independently handle nearly all activates of daily 
living with the exception of some difficulties preparing 
meals due to the injury to his left hand.

In summary, the evidence does not establish or suggest that 
the veteran's service-connected disabilities are sufficient 
by themselves to preclude him from obtaining or engaging in 
substantially gainful employment.  Although the veteran has 
repeatedly reported that he is not working as a result of his 
service-connected depressive disorder, there is no medical 
evidence of record showing that he is unable to work due to 
any of his service-connected disabilities.  Accordingly, 
referral of the veteran's TDIU claim for extra-schedular 
consideration is not warranted, and the claim must be denied.


Duties to Notify and to Assist Claimants 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in May 2005, September 2006 and 
February 2007, the veteran was provided with the notice 
required by section 5103(a).  The Board notes that, even 
though the letters requested a response within 60 days, they 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).
The veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in the September 2006 
and February 2007 letters.  The Board acknowledges that this 
was after the unfavorable rating decisions that are the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the veteran in this instance, as an 
increased disability rating and entitlement to a total 
disability rating has been denied.  Hence, matters concerning 
the disability evaluation and the effective date of an award 
do not arise here.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, section § 5103(a) requires, at 
a minimum, that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  The 
veteran was given the specific notice required by Vazquez-
Flores in a May 2008 letter.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the veteran.


ORDER

A disability rating in excess of 70 percent for major 
depressive disorder is denied.

A total disability rating for compensation purposes based 
upon individual unemployability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


